Title: From Thomas Jefferson to Thomas Mann Randolph, 4 December 1801
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Dear Sir
            Washington Dec. 4. 1801.
          
          A gentleman here has occasion for a particular purpose to consult the Preliminary discourse written by Dalembert to the antient encyclopedia, which was in fact a developement of Bacon’s Arbor scientiae. it is in one of the volumes (the 1st. I believe) of the Melanges de literature in 5. vols. 12. mo. which you will find in the press on the right side of the cherry sash door in my cabinet. I must trouble you to get it from Monticello whenever convenient, & to send it on by post well wrapped in stout paper. I will pray you at the same time to send me Philidor on chess, which you will find in the book room, 2d. press on the left from the door of entrance: to be wrapped in strong paper also. I wrote on the 27th. to my dear Martha. I recieved about that time a letter from mr Eppes. their little one had borne the journey well, tho’ it was still under the height of it’s whooping cough. Maria’s health had suffered sensibly. she had had a rising in her breast which broke the first day after applying the root she had before used. the letter was dated Nov. 21. from Eppington where they expected to remain a fortnight.
          I send you a pamphlet giving an account of a water-proof cloth now used in England, which will probably be of value. I have a surtout coat of it, which I have had no opportunity of trying but by dipping it. I inclose you also a specimen of coarse paper, one half of which is water proof, the other not. you recieved the news of peace by the last post probably. in a letter by that post to mr Dinsmore I gave him an account of the tragical end of James Hemmings.  I have been expecting mr Craven to Alexandria, who was to have brought a box of books for me. if he is not come & is still coming, that would be a better opportunity than the post for sending the two books above written for. hoping to hear on Tuesday how the children are this day, I conclude with my tender love to my dear Martha & affectionate esteem to yourself.
          
            Th: Jefferson
          
         